Citation Nr: 1515235	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  08-31 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left shoulder rotator cuff tendonitis with degenerative changes. 

2.  Entitlement to an initial compensable rating for left ear hearing loss. 

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 12, 2011, and in excess of 70 percent from December 12, 2011.

4.  Entitlement to an initial rating in excess of 20 percent for lumbar spine hypertrophic osteoarthritis. 

5.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia with gallbladder disease. 

6.  Entitlement to service connection for sub-epithelial infiltrates, claimed as loss of vision. 

7.  Entitlement to service connection for ulcers in the ilium, claimed as abdominal pain with Crohn's disease, irritable colon syndrome, or ulcerative colitis. 

8.  Entitlement to service connection for a vascular disorder of the bilateral lower extremities, to include varicose veins, post-phlebotic syndrome, and venous stasis. 

9.  Entitlement to service connection for residuals of an umbilical hernia. 

10.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to August 1981, from March 1983 to February 1987, and from July 2004 to November 2005.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

These matters were most recently before the Board when they were remanded in May 2011.  They have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the remand and the Board may now adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 
Subsequent to the Board's May 2011 remand, the RO granted service connection for tinnitus in a December 2013 rating decision.  In a June 2014 rating decision, the RO also granted service connection for bilateral upper extremity carpal tunnel syndrome, and erectile dysfunction.  Thus, those issues are no longer for appellate consideration.

In a June 2014 rating decision, the RO granted a 70 percent evaluation for PTSD effective from December 12, 2011.

In its May 2011 decision, the Board denied the Veteran's claim to reopen a previously denied claim of entitlement to service connection for a cervical spine disability because the Board found that new and material evidence had not been received.  The Veteran's attorney, in December 2011 correspondence, requested to know the status of the claim, and has indicated that it was his belief that the issue was still before the Board.  As the Board denied the claim in May 2011, it is no longer for appellate consideration.   The claims file includes a May 22, 2012 clinical record from Saint Joseph's with regard to the Veteran's cervical spine.  Thus, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for ulcers in the ilium, claimed as abdominal pain with Crohn's disease, irritable colon syndrome, or ulcerative colitis, a vascular disorder of the bilateral lower extremities, to include varicose veins, post-phlebotic syndrome, and venous stasis, residuals of an umbilical hernia, and sleep apnea, to include as secondary to service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's left shoulder rotator cuff tendonitis has been manifested by pain but has not resulted in ankylosis, or limitation of motion at shoulder level, recurrent dislocation, nonunion, or malunion with moderate or marked deformity or loss of head.

2.  Throughout the rating period on appeal, the Veteran's left ear hearing loss has been manifested by Level I impairment. 

3.  Prior to December 2011, the Veteran's PTSD was manifested by symptoms such as depressed mood, anxiety, sleep impairment, and some isolationism, productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  From December 2011, the Veteran's PTSD has been manifested by symptoms such as suicide ideation, depressed mood, anxiety, sleep impairment, and some isolationism; however, he has remained employed and married, and has not had total occupational and social impairment. 

5.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has been manifested by pain, but has not resulted in ankylosis, neurological deficits, altered gait, or motion limited to forward flexion of the thoracolumbar spine to 30 degrees or less. 

6.  Throughput the rating period on appeal, the Veteran's GERD and hiatal hernia with gallbladder disease has been manifested by intermittent pain, but has not resulted in substernal or arm or shoulder pain productive of considerable impairment of health, or material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health, or severe frequent attacks of gall bladder colic.  

7.  Within approximately two months after separation from service, the Veteran had complaints of his eyes, and was subsequently diagnosed with a corneal abrasion, which has not caused loss of vision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for left shoulder rotator cuff tendonitis with degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200- 5203, 5024 (2014).

2.  The criteria for entitlement to an initial compensable rating for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.85 (2014).

3.  The criteria for entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 12, 2011, and in excess of 70 percent from December 12, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for entitlement to an initial rating in excess of 20 percent for lumbar spine hypertrophic osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014)

5.  The criteria for entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia with gallbladder disease have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7346-7315 (2014)

6.  The criteria for entitlement to service connection for corneal abrasion with inflammation and SEIs without residual loss of vision have been met.  U.S.C.A. §§ 1110, 1111, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in 2006, 2007, 2008, 2009, and 2012.  

This appeal includes issues which arise from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

In January 2013, the RO requested that the Veteran submit a VA Form 21-4142 for it to obtain Memphis Vet Center records.  In February 2013, the Veteran submitted a completed VA Form 21-4142 but noted that he had gone to the Vet Center to get a referral to a VA Medical Center (VAMC) in January 2006 when he was "severely depressed, suicidal, and suffering from PTSD, and indicated that he had only been seen at the Vet Center on that one occasion to get the referral, and stated that within a week of his Vet Center encounter, he was seen at the Memphis VAMC, where he has had continuous treatment.  The Board finds that a remand to obtain Vet Center records is not warranted.  The claims file includes extensive VAMC records for the Veteran.  Moreover, the Veteran is competent to report symptoms such as depression and suicide ideation.  Thus, a remand to obtain one record which reflect such reported symptoms is not warranted.  The Board does not disagree with the Veteran's assertions as to what he reported to the Vet Center when he sought to obtain a referral.  

Several VA examinations have been obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue and adequate rationale for determining whether service connection is warranted. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A 2010 Joint Motion for Remand noted that it was unclear as to whether the January 2006 VA examination reports were adequate for rating purposes because the reports did not appear to take into account the Veteran's medical history.  The Board has reviewed the 2006 VA examinations, as well as the Veteran's STRs.  In this regard, the Board notes that the Veteran separated from service in November 2005 and the VA examination reports were a mere two months later.  After review of the STRs and the VA examination reports, the Board finds that the VA examination reports adequately reflected the Veteran's disabilities; there is no significant discrepancy between the Veteran's reported symptoms in service for his back and shoulder from his symptoms reported post service to the January 2006 VA examiners.  There are no discrepancies which are indicative that the 2006 examination reports are inadequate.  

The Veteran has sought audiology evaluation on numerous occasions when he had otitis media or fullness in the ears; the claims file may not include each individual audiogram examination over the past ten years; however, the several examinations of record over the appeal period reflect that, at no time, has the Veteran's disability warranted a compensable rating, as discussed below.  The summaries of the audiology appointments reflect the level of severity of his hearing loss, as well as his speech recognition scores.  While the Veteran may have had fluctuations in his hearing acuity when he had an ear infections, the evidence does not indicate that the Veteran's hearing loss is chronically more severe than that noted on VA examinations.  Thus, a remand to obtain more records, if any, is not warranted.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).


Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Rating Musculoskeletal System

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2014), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id. § 4.45.

Rating the Shoulder

Shoulder disabilities are rated under Codes 5200 to 5203. Under DC 5201 for limitation of motion of the major arm, a 20 percent rating is assigned for limitation of motion at shoulder level.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction. See 38 C.F.R. § 4.71a, Plate I. 

The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder  joint. The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm. Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cit. 2013).


Rating hearing loss 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2014).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2012).  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.   A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.


Rating GERD, hernia, and gallbladder disease

Under DC 7346, a 10 percent evaluation is warranted where the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

Diagnostic Code 7315 provides that chronic cholelithiasis will be rated as for chronic cholecystitis, under Diagnostic Code 7314.  Under Diagnostic Code 7314, a 10 percent evaluation is assigned for moderate cholecystitis with gall bladder dyspepsia, confirmed by x-ray technique, and with infrequent attacks (not over two or three a year) of gall bladder colic, with or without jaundice.  A maximum 30 percent evaluation is assigned for severe cholecystitis with frequent attacks of gallbladder colic.  Cholecystitis is an inflammation of the gallbladder. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating left shoulder rotator cuff tendonitis with degenerative changes 

The Veteran's left shoulder disability is evaluated as 10 percent disabling from November 2005 under DCs 5201-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered; it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

In January 2015 correspondence, the Veteran's attorney stated that the Veteran minimum compensable rating for the shoulder is 20 percent; and thus, the Veteran should receive at least a 20 percent rating for his shoulder.  However, the Board finds, as discussed below, that a rating in excess of 10 percent is not warranted.

The Board has considered the clinical records, the examination reports, and the Veteran's statements as to his disability.  The Veteran is right handed; thus, his left shoulder is his minor extremity for VA purposes.

The Veteran would be entitled to a rating in excess of 10 percent prior to September 1, 2010 under DC 5200 if he had ankylosis, under DC 5201 if he had limitation of motion at the shoulder level, under DC 5202 if he had humerus impairment with recurrent dislocation, fibrous union, nonunion, malunion with moderate or marked deformity, or loss of head, or under DC 5203 if he had dislocation or nonunion with loose movement of the scapula.

The Veteran's STRs reflect complaints of left shoulder pain, noted to be with overhead action.  He was noted to have a left shoulder strain with normal shoulder motion.  There was no instability, and no tenderness on palpation.  Pain was elicited on active internal rotation and forward flexion.  X-rays of the shoulder were normal.  (e.g. See June and July 2005 STRs)

A January 2006 VA examination report reflects that the Veteran had motor strength of 5/5 in the upper extremities.  His deep tendon reflects were 2+ in the upper extremities.  Sensory examination was normal as his pinprick, light touch, position, and vibration were all intact.  His coordination was intact.

Another January 2006 VA examination report reflects that the Veteran reported "intermittent aching pain in his left shoulder since June 2005 when he was playing softball and reached to catch a line drive on 2 separate occasions.  From that point forward he has experienced intermittent pain in his left shoulder exacerbated by overhead activities.  It does not hurt the patient to sleep on his left shoulder.  Any activity where he is reaching behind him or overhead causes severe pain on the rotator cuff region of the shoulder. He has not taken any medications for this.  He has done some physical therapy with minimal improvement of his pain.  He has never had an injection in his left shoulder.  The patient does not report any overt flare-ups.  He does not have further decreased function with repetitive use. His shoulder does not affect his activities of daily living.  He is currently unemployed but does not think that his shoulder would affect his usual occupation."

Upon examination in January 2006, the Veteran's ranges of motion of the left shoulder (misidentified as of the lumbar spine) were as follows: (active and passive) abduction was 0 to 160 degrees, forward flexion 0 to 160 degrees, internal rotation 0 to 45 degrees, and external rotation 0 to 45 degrees.  There was pain elicited on extremes of abduction and forward flexion at the 160 degrees mark.  The examiner could passively abduct as well as forward flex the Veteran from 0 to 180 degrees with further pain elicited on abduction and forward flexion from the 160 to 180 degrees range.  The Veteran was focally tender to palpation over the anterior rotator cuff region.  He had a positive Hawkins impingement sign, positive Neer impingement sign, and positive O'Brien's testing.  There was no additional functional loss on repetitive motion, and no additional limitation of flare-ups noted.  AP and axillary lateral views of the left shoulder demonstrated no fracture or destructive lesions with a well-maintained joint space.  

A May 2012 VA examination report reflects that the Veteran reported that he had received several courses of conservative treatment, which included rest, icing, NSAID (nonsteroidal anti-inflammatory drugs), and physical therapy with good results in relieving his symptoms.  It was noted that any repetitive heavy physical activities involving the left shoulder/arm can cause of flare-up of left shoulder pain, which occurs "maybe once a month."

Upon clinical examination, he had left shoulder flexion to 175 degrees with objective evidence of painful motion beginning at 175 degrees.  He had left shoulder abduction to 175 degrees with objective evidence of painful motion beginning at 175 degrees.  After repetitive use testing, the Veteran had flexion to 180 degrees and abduction to 175 degrees.  

Upon examination in 2012.  The Veteran did not have weakened movement, excess fatigability, incoordination, swelling, deformity, or atrophy of disuse.  He did not have localized tenderness or pain on palpation of the joints or soft tissue.  He did not have guarding of the shoulder.  He had full muscle strength testing (5/5) on abduction and forward flexion.  Hawkin's Impingement test, empty-can test, external rotation/infraspinatus strength test, and left-off subscapularis test were all negative.  He did not have a history of recurrent dislocation.  He had a history of left ACJ tenderness with pain on flare-ups.  There was tenderness on palpation of the AC joint, and positive cross-body abduction.  He had degenerative joint disease (DJD) upon x-ray.  It was noted that his shoulder did not impact his ability to work. 

The Board has considered not only the VA examination reports, but also the other clinical records and the Veteran's statements with regard to this shoulder disability.  Even considering such, the Board finds that a higher rating is not warranted for any period on appeal.  The Board has considered the statements that ibuprofen helps relieve his pain somewhat (February 2006), that he cannot work as a waiter because he cannot lift the trays, that he did not want to attend physical therapy because he did not want to miss work, and that he had pain only with certain activity such as lifting heavy objects or lifting overhead, and that he does not have shoulder pain at other times.

The Veteran's left shoulder disability of rotator cuff tendonitis with degenerative changes is rated under DC 5024 (tenosynovitis).  Diseases under DC 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  Degenerative arthritis is rated under DC 5003.  DC 5003 provides that when limitation of motion of a specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is rated based on x-ray evidence. 

The Board has considered which appropriate diagnostic code would provide the Veteran with the highest rating.  DC 5200 is not applicable because the Veteran has not had ankylosis of the scapulohumeral articulation.  DC 5201 does not provide the Veteran with a higher rating because he did not have limitation of motion of the arm at the shoulder level or less (90 degrees or less).  As noted above, the Veteran had flexion and abduction to 160 degrees with pain at 160 degrees (2006), and he had flexion and abduction to 175 degrees with pain beginning at 175 degrees (2012).  Thus, a compensable rating is not warranted under DC 5200 or 5201.  

The Board acknowledges the Veteran's statements that at times he has had flare-ups; however, the evidence does not support a finding that any such flare-up caused limitation of motion which would warrant a higher rating, as noted above.

DC 5202 is not applicable because the Veteran does not have malunion of the humerus, recurrent dislocation, fibrous union, nonunion , or loss of head of the humerus.

DC 5203 is not applicable because he does not have dislocation, malunion, or nonunion of the clavicle or scapula.  

Under DC 5003, a 20 percent evaluation is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The shoulder is considered a single major joint.  

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating for a left shoulder disability under the applicable shoulder and arm criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered based on the VA examinations findings noted above.  There is no evidence to suggest that the functional loss is the equivalent to loss of motion to 90 degrees or less on the left side or of ankylosis of the shoulder. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating left ear hearing loss disability

The Veteran's left ear hearing loss disability is rated as noncompensable from November 2005.  

Historically, a November 1997 private record reflects that the Veteran reported decreased hearing in the left ear for five years.  The Veteran reported that his hearing loss is frustrating, especially at work.  The Veteran's STRs reflect that he complained of left ear hearing loss (2005). 

A January 2006 VA examination report reflects that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
LEFT

40
40
40
45

His left ear speech recognition score using the Maryland CNC word list was 96 percent. 

A July 2006 audiology report (VA Form 10-0114M-1) reflects that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
LEFT

45
40
--
50

His left ear speech recognition score was 96 percent. 

An August 2006 record reflects that the Veteran was seen for a follow up for dysphagia and left ear fullness.  It was noted that the dysphagia was a little better, but there was still fullness in the left ear.  It was noted that a recent audiogram showed moderate conductive hearing loss with excellent discrimination.

An October 2006 VA clinical record reflects that the Veteran had normal hearing, and that he had excellent speech discrimination scores bilaterally. 

In a January 2007 statement, the Veteran acknowledged that the October 2006 audiology examination revealed normal hearing in the left ear; however, he contended that this was only because he had a tube in the ear.  He asserted that when the tube came out, his hearing was again worsened.  A January 5, 2007 audiology note reflects that the Veteran reported that his ears feel full again and he had decreased hearing in the left ear.  Upon examination, he had normal hearing sensitivity for octave frequencies 500 Hz to 8,000 Hz.  He had excellent speech discrimination scores.  A January 24, 2007 VA audiology note reflects that the Veteran reported that reported that the tube (PET (Patulous Eustachian Tube)) was no longer in place and that the Veteran felt his hearing was worse.  The note reflects that that the Veteran had mild to moderate conductive hearing loss and excellent speech score.  It was noted that the results were worse than in October 2006.  

A May 2007 VA examination report reflects that the Veteran reported difficulty understanding speech in background noise. The report reflects that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
LEFT

25
15
30
25

His left ear speech recognition score was 96 percent.  The Veteran was noted to have mild conductive hearing loss.

A June 2007 otolaryngology note reflects that the Veteran reported that his tube had recently fallen out and he had decreased hearing without the tube.





HERTZ




1000
2000
3000
4000
LEFT

25
15
30
25

2011 VA records reflect that the Veteran had similar complaints as before and noted problems hearing soft-spoken female speech.  He had an assessment of Eustachian tube dysfunction and otitis media with effusion. (April 2011, July 2011) and mild conductive hearing loss with excellent speech discrimination score (June 2011).  

A July 2012 VA examination report reflects that that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
LEFT

25
5
10
15

His left ear speech recognition score was 100 percent.  He was noted to have conductive hearing loss in the left ear.  It was noted that the Veteran had left ear negative pressure beyond  normal limits.

Applying 38 C.F.R. § 4.85, Table VI to the audiogram examinations, the Veteran's left ear is a Level I impairment, and no higher.  Applying the criteria from Table VI to Table VII, based on the results of the audiogram examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  (The Veteran's nonservice-connected right ear is assigned a Level I under 38 C.F.R. § 4.85(f).  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

The Board acknowledges the Veteran's statements that he has difficulty hearing and understanding speech, and that he has fluctuations in hearing based on whether he has a tube in his ear, or otitis media .  However, the Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2014).  The Board has considered that the Veteran has had worse hearing without a tube in place, but even so, this hearing impairment did not rise to the level which would warrant a compensable rating.

In conclusion, the evidence of record does not reflect that a compensable rating is warranted for any period on appeal.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating PTSD

The Veteran's PTSD is rated as 30 percent disabling from November 2005 to December 2011, and as 70 percent disabling from December 2011.  In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  

The Veteran would be entitled to a 50 percent rating if the evidence reflected occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Veteran's September 2005 Post deployment health assessment reflects that the Veteran reported that over the last two weeks he had not been feeling down, depressed, or hopeless, and he had not had thoughts that he would be better off dead or hurting himself in some way.  He reported that he had some feeling of little interest or pleasure in doing things.   

The Veteran contends that in January 2006, he was severely depressed and suicidal.  Post service 2006 VA records reflect that, socially, the Veteran was married.  He was estranged from his extended family due to a differences of opinion with regard to the war in Iraq (February), he had been to a military unit welcome home celebration (March), felt that he was coming out of his shell (March), he enjoyed spending time with his family, planned to get more involved in church (April), went to a family wedding where he felt uncomfortable due to crowds and interactions (June), felt detached from his nuclear family (June), and had made a couple of trips which he enjoyed (July).  Occupationally, he was initially unemployed, but had found a temporary job with which he was pleased (April and June).  By October 2006, he was unemployed again; however, he reported that it was due to personnel reasons (i.e. permanent versus temporary employees), and did not indicate that it was due to PTSD.

The 2006 records also reflect that the Veteran was feeling depressed, complained of poor sleep, poor interest, and a decline in sex drive.  He also reported less anger and less aggressive driving (March) and more issues with anger and verbal aggression (August), was isolating himself and was apathetic, poor sleep at times (July 2006), but sleeping better with medications (April 2006), using video games to avoid dealing with issues (May 2006), and had intrusive thoughts (August 2006).  The Veteran did not have suicidal or homicidal ideation, his mood was euthymic with congruent affect, and he did not have psychosis (April, November 2006).  He denied a history of physical violence.  He had a full range of affect, was pleasant and cooperation, had good eye contact, and was adequately dressed and groomed (August 2006).  Even assuming that the Veteran experienced suicidal thoughts in January 2006, as he contends, he did not exhibit a persistent danger to himself, as noted by his subsequent denials of suicide ideation and the lack of any attempts.  Moreover, the evidence does not reflect that suicide ideation or depression caused reduced reliability and productivity, or a worse effect. 

The Veteran complained of "panic attacks" but admitted that they were periods of tachycardia lasting a minute and were not accompanied by extreme anxiety or panicky thoughts.  He reported that he had not paid much attention to these periods of tachycardia until someone told him that it was a "panic attack" and a symptom of PTSD.  The clinician discussed other reasons for the tachycardia to include GERD, weight, medications, and stress.  Thus, the Board finds that the evidence does not support a finding that the Veteran suffered from panic attacks. 

A June 2007 VA examination report reflects that the Veteran denied any use or abuse of alcohol or illicit drugs.  Occupationally, the Veteran worked in an investment firm but was laid off when they ran out of work.  He reported being unemployed since August 2006.  Socially, the Veteran reported problems with communication and intimacy with his wife and noted that they were in couple's therapy.  He reported that both he and his wife were pleased with their therapy.

The Veteran reported that his sleep was disturbed, he was hyper alert, had hyper arousal, and had very disturbing nightmares about two to three times per month.  He reported being chronically depressed and angry, and also being irritable and somewhat emotionally labile.  He had crying spells approximately once per week, intrusive thoughts of the war in Iraq, and episodic thoughts of suicide. 

Upon examination in June 2007, the Veteran was oriented to time, place, person, and situation.  His hygiene and grooming were within normal limits.  He was very tense and fidgety, and had poor eye contact (i.e. he tended to look away and talk to the floor).  His speech was coherent and goal-directed.  He was "often vague when trying to describe his symptoms."  The examiner noted that "at times he seemed reluctant to admit he was having problems coping especially in regards to being unemployed.  He seemed quite ashamed of himself and his situation."  His mood was reported as "chronically angry and depressed with being easily irritated and angered.  The veteran reported crying spells being triggered by intrusive thoughts of war and [his] buddy who died."  His attention and concentration were considered to be grossly intact.  There was no overt evidence of hallucinations or delusional material.  There was no overt evidence of defects in memory but the patient stated that he could not remember things like he used to.  There was no overt thought disorder noted.  His reasoning and judgment were considered to be intact, and his insight was considered to be good.  The Veteran reported episodic thoughts of suicide but has no suicidal attempts or plans, and he denied being a danger to others.  In terms of social and recreational activities, the Veteran reported that he and his wife have very limited interests and hobbies.  The Veteran stated that finances were the problem, but the examiner "got the feeling that [the Veteran] did not like to get out and about interacting with people."  The examiner also stated that the Veteran "is considered to be employable.  At the present time the patient seems reluctant to re-enter the workforce.  I suspect that the patient has been looking only at jobs he is unlikely to secure.  He is afraid he will be unable to cope and perform in the workforce."  The Veteran had GAF score of 45.  

An October 2007 record reflects that the Veteran was depressed over the lack of a job, but was finding great satisfaction with a cat sanctuary which he was helping to establish.  He also reported that marital therapy was very helpful, and things were going well with his wife and stepson.  A December 2007 VA clinical record reflects that the Veteran reported that he was depressed, but that his cat rescue work was very therapeutic.  The Veteran had also been in touch with some of his "combat friends." 

Records in 2008 that the Veteran reported the lack of a job was placing a strain on him in that he was expected to pay child support; however, he was trying to maintain a line of communication with his children (January 2008).  The Veteran continued caring for cats which made him feel better as he felt that he relates better to animals.  The Veteran also reported that he was doing well on his medication.  The Veteran was pleasant, cooperative, adequately dressed and groomed, with a euthymic mood and no suicide ideation, homicide ideation, or psychosis (January 2008).  He reported hypervigilance, intrusive thoughts, and that his medication was helping with his symptoms; however, the records reflect that he was alert, oriented, had fair to good eye contact, normal speech, no suicide ideation, no homicide ideation, no signs of hallucination, and no thought disorder (October 2008); he was doing really well and "very happy with his job (May 2008), and found his work to be enjoyable (May 2008).  A May 2008 record reflects that he was appropriately dressed and adequately groomed.  His eye contact was poor and gaze was appropriate.  During testing, he was alert, attentive, and oriented by all spheres.  His speech was garrulous and of normal rate volume, prosody, and fluency.  The Veteran's thought process was somewhat circumstantial and overly inclusive but was logical and coherent with no evidence of delusions or hallucinations.  The Veteran's mood was depressed and affect was constricted.  The Veteran denied active suicide ideation or homicide ideation.  The examiner assigned a GAF score of 75.

Records from 2008 also reflect that the Veteran reported that he was working his dream job and likes working with other veterans (March 2008 ), was running a nonprofit program for cats which was going well and from which he gets enjoyment (February and March 2008), and was pleasant, cooperative, adequately dressed and groomed (March 2008).  He reported that he had an incident of anger at a car rental place but was able to walk away prior to it escalating (March 2008).  He also reported that he loves his job (April 2008), life was "much less stressful, he and his wife were able to go out on dates, and had had a wonderful outing that allowed for them to have increased affection (May 2008). 

Records in 2009 reflect that the Veteran has sleep impairment (e.g. cries, talks, and thrashes in his sleep - February and March 2009) and depressed mood (February 2009); however, they also reflect that he was trying to see his children from a previous marriage more and was considering seeking recourse if he was unable to do so (January, February 2009), planned to visit his mother-in-law to spend time with her after his father-in-law died (June 2009), reported difficulty interacting with others but enjoyed working for VA (January, June 2009), was looking forward to making a trip to Florida over Labor Day to see his kids from a prior marriage, (August 2009), and was still involved with a cat sanctuary which helped with his symptoms (January 2009, August 2009).

The 2009 records also reflect that the Veteran was alert, oriented, and had a euthymic mood, fair to good eye contact, normal speech, no suicide ideation, no homicide ideation, no signs of hallucination, and no thought disorder. (e.g. January, February, March, June, August , and October 2009 records.)

Records in 2010 reflect that the Veteran still likes working for VA and hopes to advance.  He also still was working with a cat sanctuary and that it is helpful in relieving his stress.  He had a depressed mood, but was alert and oriented, with fair eye contact and normal speech.  He had no suicide ideation, no homicide ideation, no hallucinations, and no thought disorder (February, March).  The Veteran reported that he had some recent stressors regarding his wife's health and job pressure, and his stepson, who was not working or helping out at home.  The Veteran reported that his "unhappiness is bottled up and would like to resume more regular therapy".  

An April 2011 VA record reflects that the Veteran had an euthymic mood.  He was frustrated with his family and had anxiety about change.  He was working on weight loss and reported that he hoped that someday he would be able to get to the point of being able to do some hiking.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Board finds that this rating adequately compensates the Veteran for his symptoms.  He has remained married to his wife, and wanted to have a closer relationship with his children from a prior marriage; the record indicates that the Veteran's visitation with his children was not related to his mental health but rather by due to his ex-wife.  Although the Veteran and his wife attended marital counseling, and the Veteran did not have many hobbies, this does not indicate that his level of social functioning rose to the level which would warrant a 50 percent rating.  

The Veteran was able to obtain and maintain employment (except for factors not in his control such as personnel issues).  Notably, the Veteran reported that he enjoyed his job and it was his "dream job".  He also was involved in establishing a cat sanctuary.  The Veteran's symptoms of depressed mood, anxiety, and chronic sleep impairment are examples of symptoms which can cause impairment warranting a 30 percent rating.  

The Veteran's symptoms have not been shown to rise to the level of occupational and social impairment with reduced reliability and productivity (50 percent).  His work with establishing a cat sanctuary, his benefiting from couple's therapy, and going on outings with his wife, are indicative that he can establish and maintain effective relationships, and the evidence does not support a finding that his symptoms have caused reduced reliability with his work or social relationships.  He has been successful in obtaining, maintaining, and enjoying his employment.  His depressed mood, anxiety, and sleep problems have not been shown to cause problems at work.  To the contrary, he was transferred in 2011, which was considered a promotion.

The record also does not support a finding of occupational and social impairment, with deficiencies in most areas (70 percent) or total occupational and social impairment (100 percent).  The Board has considered the Veteran's reported symptoms, but also the symptoms listed as examples in the rating criteria.  The Veteran has not had symptoms of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  He has been able to walk away from a potentially volatile situation.  He may not have an extremely active social life, but he has traveled, wants to establish a closer relationship with his children, is working on marital issues, and was in touch with his "combat friends." 

He has not had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

The Board has considered the Veteran's GAF scores and notes that they differ substantially.  The Board finds that the Veteran's reported symptoms and findings on clinical examination are more probative than the GAF scores, which are highly divergent, despite similar reported symptoms. 

VA records in 2011 reflect that the Veteran reported concentration and speech problems.  Upon examination, the Veteran as assessed with attention deficit.  The evidence does not reflect that it was due to his PTSD.  Regardless, it has not been shown to cause such an interference with his occupational and social functioning as to warrant a higher rating.  

From December 2011

The Veteran's PTSD is rated as 70 percent disabling from December 2011.  In December 2011, the Veteran presented to a VA medical clinic and reported that he was borderline suicidal and needed to talk to someone.  He reported that he had just moved to the area, his wife was still in the former home, he did not have a support network as he had in Tennessee.  It was noted that he was employed as a credentialer in human resources and had been transferred three months earlier.  The Veteran was well-groomed and did not have delusions.  He denied homicide ideation or suicide ideation, but admitted to passive suicide ideation the previous Wednesday.  He endorsed depressed mood, feeling overwhelmed with life, and increased social withdrawal.  He was well groomed, calm, cooperative, had reactive, euthymic at times affect, speech within normal limits, and linear thought process.  He was alert, oriented, had fair attention and fair concentration.  The examiner assigned a GAF score of 55-60. 
 
Records from 2012 reflect that the Veteran had recently moved because his job transfer was a promotion and a greater opportunity for advancement, and because his mother-in-law lives in the new area and his wife wanted to be closer to her.  The 2012 records do not support a rating in excess of 70 percent.  A 100 percent rating would be warranted if the Veteran had total occupation and social functioning.  The records reflect that was able to do well at work and maintain a marriage.  He was able to commute 1.5 hours each way to work.  The Board is mindful that the Veteran reported that he does not open up to people easily and has, therefore, not been able to establish a support system in his new location.  

A January 2012 VA record reflects the opinion of the examiner that "there does not seem to be any prominent [symptoms of PTSD] at this time.  There seems to be some obvious personality and mood components, however."  The Veteran reported feelings of sadness and missing the comradery of being in the military more so than symptoms of anxiety.  He "mainly reports irritable mood and depression".  The Veteran reported that he did not care if he lived or dies but also stated that he has no intent or plan to harm himself and did not want to leave his cats without care.  He reported that he sleeps 12-13 hours per night.  He did not report any significant anhedonia, and reported that he  still enjoys listening to music and being around his cats.  The Veteran reported that he loves playing golf, but has not been able to recently due to health problems.  He also noted that he also enjoys playing  nonviolent "X box" games.  He reported a lack of initiative and motivation, but reported that because of his strong work ethic he does not have problems doing his job competently.  He stated that he gets distracted easily, but not to the extent that his work performance is negatively impacted.  He was assigned a GAF score of 58-60 and noted to be alert, attentive, oriented, cooperative, reasonable, and appropriately groomed.  He had normal speech, thought process, and thought content.  He had suicide ideation but had good insight and judgment and was not shown to be a persistent danger to himself or others.  No obvious cognitive impairment was shown.  
 
The clinical records are evidence that his PTSD does not warrant a total rating.  His ability to be employed is evidence against a finding of total occupational impairment.  While the Board acknowledges the Veteran's reported depression and suicide ideation, such symptoms have not been shown to cause total occupational and social impairment. 

The Board has considered all reported symptoms whether or not they are specially noted as examples in the rating criteria.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating Lumbar Spine

The Veteran's lumbar spine disability is evaluated as 20 percent disabling under DCs 5010-5242 from November 2005.  The Veteran would be entitled to a higher rating (40 percent) if the evidence reflected that he had forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The evidence, as discussed below, is against such a finding.  The Board has reviewed the Veteran's STRs because the history of the disability is for consideration; however, the records do not reflect that the Veteran is entitled to a higher rating.  The STRs reflect complaints of low back pain (e.g. "no significant pain" of the low back with palpation in Feb. 2005; muscle spasm and pain in March 2005; in a November 2005 DA Form 7349, the Veteran stated that while deployed, his back bothered him.)

The Veteran has reported that he had intermittent back pain in service, but has not reported that it was so severe as to cause flexion limited to 30 degrees or less or favorable ankylosis, and the STRs do not support such a finding.  

Post service records do not support a rating in excess of 20 percent.  The Veteran has reported constant pain in the low back which was a 6 on a scale of 1 -10 (June 2008).  However, he has also reported the pain is intermittent.  

A January 2006 VA examination report reflects that the Veteran reported intermittent pain in the lumbar spine for 10 years.  He described the pain as intermittent and exacerbated by activity where he is on his feet for a significant period of time.  He did not have any pain that radiated down his bilateral lower extremities.  He did not use any assistive devices, and stated that the pain does not affect his activities of daily living or his usual occupation.  It did not affect his gait.  He reported no overt flare-ups or decreased function with repetitive activities.  There were no incapacitating episodes in the last 12 months.

Upon examination, the Veteran had forward flexion from 0 to 40 degrees, extension from 0 to 20 degrees, left lateral side bending from 0 to 20 degrees, right lateral side bending from 0 to 20 degrees, left rotation from 0 to 20 degrees, and right rotation from 0 to 20 degrees.  There was mild pain elicited on side bending at the 20 degrees range.  There was also pain elicited on forward flexion at the 40 degrees range.  He was tender to palpation along the mid line of the lumbar spine; he was non-tender over the paraspinal regions bilaterally, and non-tender over the sciatic notch.  He has negative straight leg raise with a negative Lasegue sign.  There was no further loss of function. 

In a February 2007 statement, the Veteran stated that he takes pain medication on a daily basis plus another medication for back spasms once to twice a week.  

A December 2009 VA examination report reflects that the Veteran denied urinary or bladder problems.  The Veteran reported moderate lumbar pain which was hours in duration with a frequency of weekly to monthly.  There was no radiation of pain.  There were no flare-ups.  The Veteran had normal posture, normal head positon, and his spine was symmetrically in appearance.  His gait was normal.  He had no abnormal spinal curvatures.  There was no muscle spasms severe enough to be responsible for abnormal gait or abnormal spinal contours.  He had full motor strength and sensation.  He had flexion to 90 degrees and extension to 20 degrees.  He had lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  The diagnosis was mild degenerative disc disease at L4-L5 and L5-S1.

An April 2012 VA examination report reflects that the Veteran reported that his pain is precipitated by repetitive heavy lifting, bending at the waist, or prolonging standing while carrying moderate weights.  The pain is relieved with rest, icing, and NSAID use.  Upon examination, the Veteran had forward flexion to 85 degrees with objective evidence of pain beginning at 65 degrees.  He had extension to 20 degrees, with objective evidence of pain beginning at 20 degrees.  He had lateral flexion to 20 degrees with pain beginning at 20 degrees bilaterally.  He had lateral rotation to 25 degrees with objective evidence of painful motion beginning at 25 degrees bilaterally.  The Veteran was able to perform repetitive use testing.  Post testing, he had forward flexion to 90 degrees or greater, extension to 20 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 30 degrees or greater bilaterally.  He did not have additional loss of range of motion upon repetitive testing.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He had guarding or muscle spasm but it was not severe enough to result in abnormal gait or spinal contour.  He had normal muscle strength testing in the hips, knee, ankle, and great toes.  He did not have muscle atrophy.  He had normal reflexes and normal sensation to light touch.  Straight leg raising test was negative bilaterally.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have other neurologic abnormalities such as bowel or bladder problems.  He has IVDS, but he did not have any incapacitating episodes in the last 12 months.  He does not use any assistive devices as a normal mode of locomotion.  With regard to his ability to work, the examiner noted that the Veteran's flare-ups would limit his ability to lift more than 10-20 pounds, repetitively bend at the waist, or perform any prolonged walking or standing.  He would be unable to perform physically demanding jobs, but could perform sedentary work. 

The Board has considered the Veteran's complaints of his back symptoms, but the evidence does not support, and the Veteran has not alleged, that even on repetitive use or flare-ups, that he has ankylosis or flexion limited to 30 degrees or less.

A 100 percent rating is not warranted because the evidence does not support a finding of unfavorable ankylosis of the entire spine.  A 50 percent rating is not warranted because the evidence does not support a finding of unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is not warranted because the evidence does not support a finding of favorable ankylosis of the lumbar spine.  In addition, a 40 percent or higher rating is not warranted under the Formula for Rating IVDS because the Veteran has not had incapacitating episodes having duration of at least four weeks during any 12 month period.  In addition, separate compensable ratings for neurological symptoms are not warranted because the Veteran has not had bowel or bladder problems, nor has he had radiculopathy due to the lumbar spine disability. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating (GERD) and hiatal hernia with gallbladder disease

The Veteran's disability is rated as 10 percent disabling effective from November 2005 under DCs 7346-7315.  The Veteran's attorney argued that the Veteran should receive a higher rating for this disability because he has experienced chronic pain in his right upper quadrant that is not helped by medication.  He also stated that the Veteran has frequent bouts of diarrhea.  (See January 2015 correspondence.)  The Veteran's diarrhea has been found to be clinically related to his Crohn's disease (See e.g. September 2007 record).

A January 2006 VA general examination reflects that the Veteran denied loss of weight or appetite, and denied nausea, vomiting, diarrhea or abdominal pain.  He also denied hematemesis, melena, or hematochezia.  

November 2006 records reflect that the Veteran had abdominal pain of uncertain etiology.  He had ileal thickening without diarrhea.  The Veteran reported chronic lower abdominal pain which was an 8/10.  The Veteran also reported chronic acid reflux with swelling in his throat that will not go away.  Upper abdominal pain was located in the right upper quadrant and epigastrium occurs daily which was aggravated by meal.  He denied heartburn or dysphagia.  He also reported bilateral lower abdominal dull aching pain without constipation or diarrhea, melena, hematochezia, and without weight loss.  December 2006 records reflect that the Veteran reported constipation for 4 to 5 days with persistent abdominal pain without any nausea or vomiting.  He was taking oxycodone for the pain.  It was noted that his abdominal pain "radiographically appears to be related to Crohn's disease."

September 2007 VA records reflect that the Veteran has gallstones; he was diagnosed with cholelithiasis.  The Veteran reported that he had right upper quadrant sharp abdominal pain lasting an hour or so occurring once to twice a week.  October 2007 records also reflect that the Veteran reported that the pain lasts about an hour.  It was noted that he gets abdominal pain due to gall stones but does not have nausea, vomiting, melena, or change of bladder function.  November 2007 records reflect that the Veteran's right upper quadrant pain was described as constant with waxing and waning exacerbation.  His reported minimal diarrhea with greasy foods

March 2008 VA records reflect that the Veteran denied any diarrhea and reported occasional episodes of abdominal pains with no melena or hematochezia.  They also reflect that the Veteran had been seen for ileitis, but that his pain was "likely from Crohn's.  They did not think his pain is due to gall stones and cancelled surgery."

An August 2008 VA examination report reflects that the Veteran reported his GERD/hiatal hernia/Gallstones symptoms as heartburn, belching, and cough which was intermittent with remissions.  He reported flare-ups twice a month.  He also reported daily nausea, and dysphagia which was rare (less than monthly), and heartburn (pyrosis) which was less than weekly.  He did not have regurgitation, but reported moderate monthly hematemesis or melena.  It was noted that his disability caused no significant effects on occupation, and no effects on chores, recreation, traveling, feeding, bathing, dressing, toileting, or grooming.  It caused mild effect on shopping, and moderate effects on sports and exercise.  Severe or frequent abdominal pain was not noted.

A September 2009 nursing care note reflects that the Veteran reported chronic pain of a 3 or greater on a scale of 1-10.  However, September 2009 and December 2009 VA clinical gastroenterology record reflects that the Veteran had no abdominal pain/fever/chills.

In a November 2009 VA Form 21-4138, the Veteran stated that periodically abdominal cramps still flare-up; however, he mentioned this with regard to his Crohn's disease.  December 2009 VA GI records reflect no abdominal pain.

A March 5, 2010 VA gastroenterology note reflects that the Veteran was seen for a follow up visit.  It was noted that he was "doing well overall".  He was noted to have "some mild [right] sided abdominal discomfort."  An evaluation for Crohn's disease noted that the Veteran had "minimal abdominal pain". Another March 2010 record reflects that the Veteran reported that his GERD was controlled, and the Veteran did not have nausea, vomiting, diarrhea, melena, hematochezia, or abdominal pain.  

A March 29, 2010 VA record reflects that the Veteran had pain of a 4 on a scale of 10 due to stones.  

A May 2010 VA record reflects that the Veteran reported right upper quadrant sharp pains usually daily, sometimes 2-3 times a week, usually associated with greasy, fatty, spicy food.  

A May 27, 2010 VA clinical records reflect that the Veteran had a cholecystectomy, and open umbilical hernia repair. 2011 VA records reflect that the Veteran's GERD was controlled.

An April 2012 VA examination report reflects that the Veteran had GERD and a hiatal hernia.  The Veteran reported progressive upper abdominal pain, radiating into the chest.  He described pain as burning in nature with belching and some nausea.  He also reported some relief with over the counter antacids.  
He was taking Protonix.  He reported persistently recurrent epigastric distress, nausea and reflux, but did not have dysphagia, pyrosis (heartburn), regurgitation, substernal arm or shoulder pain, sleep disturbances, anemia, weight loss, vomiting, hematemesis, melena.

A May 2014 VA examination report reflects that the Veteran reported that he has been having symptoms of acid reflux for years, but that they worsened when he was in Iraq in 2005.  He says that he began medications and his symptoms are stable depending on what he eats and his level of stress.  He reported symptoms which occur three to four times per week and last for "a couple hours."  He was noted to have persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, and regurgitations, all occurring more than four times per year, but the average duration of the episodes of symptoms was less than once a day.  He did not have substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, anemia, or weight loss.  He had nausea and vomiting which was transient of twice a year, averaging less than one day of symptoms.  He had hematemesis which was mild, occurring twice a year, and averaging less than one day in duration.  He did not have melena.  It was noted that during a flare-up, he will go to the bathroom often, and experience cramps and vomiting.  The Veteran's episodes were noted to be "moderate" and his flare-ups can lead to moderate impairment.  He did not have attacks of gallbladder colic.

A May 2014 VA examination for the gallbladder reflects that Veteran reported that in 2010, his gallbladder was removed.  Continuous medication was not required for control of his gallbladder.  It was further noted that the Veteran did not have any of the following signs or symptoms attributable to gallbladder or residuals of treatment for such: dyspepsia, colic, jaundice.  The Veteran was not noted to have symptoms productive of considerable impairment of health.  It was noted that "[s]ince his cholecystectomy, he has not had many symptoms.  The veteran's limitations are due to gastroesophageal reflux disease with hiatal hernia, not his gallbladder disease. 

The Board has considered the Veteran's symptoms; however a higher rating is not warranted under DC 7346 because he has not been shown to have substernal or arm or shoulder pain productive of considerable impairment of health (30 percent rating), or material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health (60 percent rating).  He is not entitled to a higher rating under DC 7315, which is rated under DC 7314 because he has not been shown to have severe frequent attacks of gall bladder colic.  The Board acknowledges that prior to surgery, the Veteran had reports of pain, but finds that they were not severe frequent attacks.  As noted above, he denied abdominal pain (January 2006), his pain lasted an hour and occurred once to twice a week (September 2007), his pain was occasional and likely not due to gallstones but due to Crohn's (March 2008), his symptoms caused no significant effects on occupation. (August 2008), his symptoms were a 3 out of 10 (September 2009), he had no abdominal pain (September 2009, December 2009, March 2010), he had "some mild" discomfort (March 2010), and his pain occurred sometimes daily, but sometimes only 2-3 times a week (May 2010).  His reports of chronic lower abdominal pain of an 8 of 10 have not been shown to be due to his service-connected disability, as opposed to his nonservice-connected Crohn's disease.  

In essence, the evidence does not support a finding that the Veteran had severe cholecysitis manifested by frequent gallbladder colic in the years or months prior to May 2010, when he had a cholecystectomy (the surgical removal of the gallbladder).  He has had GERD symptoms and some occasional abdominal pain prior to that time. 

The Board also finds that a separate rating for scars for the cholecystectomy is not warranted.  The clinical records reflect that the Veteran had the following scars:
2.3 x 0.6cm, 1. 2 x 0. 4cm, and 1. 1 x .4cm.  

The Board is unsure if they are all due to the cholecystectomy; regardless, they have not been found to be unstable, painful, cause limitation of motion, or of a size which warrants a compensable rating.  (See DCs 7801-7805.)

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Service Connection for sub-epithelial infiltrates (SEIs), claimed as loss of vision

Subepithelial (below the epithelium) infiltrates (penetration of the iterstices of a tissue or substances) are lesions on the cornea which are symptoms of an underlining condition.  In essence, a condition causes corneal inflammation which results in subeptihelial infiltrates (SEIs).  

The Veteran's April 2004 report of medical history prior to his third period of active service reflects that he denied eye trouble.  He reported that he wears contact lenses or glasses, and reported that he has worn glasses since age 18. 

A March 2005 private optometry record is negative for any SEIs, redness, or corneal abrasion.  The Veteran's September 2005 post deployment health assessment reflects that he denied redness of eyes with tearing, or dimming of vision.  He noted that he had been exposed to smoke while deployed.  The Veteran separated from service in November 2005.   

A January 14, 2006 VA general examination report reflects that the Veteran was claiming vision loss in both eyes, right more than the left.  A January 30, 2006 VA examination report reflects that the Veteran reported that he had conjunctivitis for seven to eight months.  He reported irritation and redness of the right eye greater than the left eye that started while in Iraq.  He reported crusting and itching of the right eye.  He also reported that the course since onset had been intermittent with remissions.  He was diagnosed with allergic conjunctivitis, corneal scarring of the right eye, presbyopia, and astigmatism.  Presbyopia and astigmatism are associated with refractive error.  Refractive errors of the eye are not diseases or injuries which warrant service connection under 38 C F R § 3.303 (c).

VA records in 2006 reflect that the Veteran had a corneal abrasion (February 2006), viral conjunctivitis (March and April 2006), interstitial keratitis, and recurrent SEIs, with complaints of fluctuating vision, blurriness, and/or itchiness (e.g. May, June, July, August, September, October, and November 2006).  

A February 2007 statement from a VA clinician noted that the Veteran had been treated for complaints of right eye redness that began in Iraq and sensitivity to light (photophobia).  The Veteran reported frequent eye irritation while in Iraq from sand/dust, as well as a history of being exposed to water in which he was instructed not to drink, but in which to bathe.  The clinician also noted the Veteran had been found to have a corneal scar, chronic right eye infiltrative keratitis (inflammation of the cornea), and visual acuity fluctuations.  Given the Veteran's history and clinical findings, the clinician opined that it appeared more likely than not that the chronic eye condition did occur during deployment.  The examiner's opinion as to the Veteran's symptoms in service is based solely on the Veteran's self-reported history as the STRs are negative for such findings. 

A February 2009 VA record reflects that the Veteran felt that his SEI's were returning because of blurred vision; however, upon examination, there were no corneal infiltrates present.  He was noted to have hyperopia, astigmatism, and presbyopia. 

An April 2012 VA examination report reflects that the Veteran was diagnosed with corneal erosion in 2006.  The Veteran reported that he had been treated for a corneal abrasion in 2006, which was related to dryness that he experienced in the military.  It was further noted that he had no other complaints for the last six years other than astigmatism.  After examination, the examiner opined that the claimed condition 
was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner opined, in pertinent part, as follows:

I was unable to find any mention of a corneal problem at the present time.  The claimant told me that he had been treated for a corneal abrasion 2006.  On the examination on April 24 2012 there is no sign of any complication from this corneal abrasion in 2006.  On the examination on April 24 2012 there is no sign of any complication from this corneal abrasion.  The patient's reduction in visual acuity is only related to his astigmatism.  He had astigmatism when he entered the services.  The degree of the astigmatism increased over the course of the last 34 years.  In summary this patient's current diagnosis is that of astigmatism which is a congenital condition which has increased over the course of the last 30 years.  It is unrelated to an in service event trauma or disease 

Thus, the clinical evidence of record supports a finding that the Veteran had a corneal abrasion with inflammation during the pendency of his claim; however, such a disability has not resulted in a loss of vision.  Any subjective complaints of blurring and/or loss of vision were acute and transitory and not a disability for VA purposes but merely symptoms of a condition, which was treated and resolved.  

Service connection is not warranted for allergic conjunctivitis, as the Veteran's complaints, during the pendency of the claim, were found to be viral conjunctivitis, and later interstitial keratitis (inflammation).  In essence, the Veteran had a corneal abrasion which caused symptoms such as inflammation, redness, and SEIs.  Service connection is not warranted for astigmatism (unequal curvature of the refractive surfaces of the eye) or presbyopia (hyperopia and impairment of vision due to advancing years or to old age).  Presbyopia, hyperopia, and astigmatism are refractive errors and are not subject to service connection. See M21-1MR, Part III, Subpart iv, 4.B.10.d.

As noted above, the STRs are negative for eye complaints; however, the Board has considered that the Veteran's symptoms were noted within approximately two months of separation from service, and he is competent to state that he had them in service.  In giving the benefit of the doubt to the Veteran the Board finds that service connection for corneal abrasion with inflammation and SEIs without residual loss of vision is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The diagnostic codes in the rating schedule corresponding to disabilities of the arm provide for ratings based on limitation of motion, malunion, and nonunion.  The diagnostic codes corresponding to the spine allow for ratings based on symptoms such as limitation of motion, and spasms.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.40, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example. The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment. Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). 

The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

The Board has considered the Veteran's statements that he has difficulty hearing, to include hearing soft-spoken female voices.  This evidence does not warrant referral for extraschedular evaluation.  The Veteran's hearing loss disability has not caused symptoms other than difficulty hearing, which is the very symptom contemplated in the rating criteria. 

The Veteran's GERD with hiatal hernia and gallbladder disease has also not been shown to be manifested by symptoms outside of the rating criteria.  In addition, the record does not reflect that the Veteran's symptoms have caused marked interference with work or frequent hospitalization. Thus, referral for extra-schedular consideration is not warranted. See VAOPGCPREC 6-96. See Thun, supra.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations attributed to his service-connected disabilities are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities

Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for TDIU, expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 2007, the Veteran filed a claim for entitlement to TDIU (See VA Form 21-4138 dated in September 2007); however, in July 2008, he withdrew his claim.  (See July 2008 VA Form 21-4138.)  The evidence reflects that the Veteran is employed and that when not employed, it was due to personnel reasons and not because his service-connected disabilities prevented him from obtaining and maintaining substantial gainful employment.  A claim for TDIU has not been reasonably raised by the record.  


ORDER

Entitlement to an initial rating in excess of 10 percent for left shoulder rotator cuff tendonitis with degenerative changes is denied. 

Entitlement to an initial compensable rating for left ear hearing loss is denied. 

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 12, 2011, and in excess of 70 percent from December 12, 2011 is denied.

Entitlement to an initial rating in excess of 20 percent for lumbar spine hypertrophic osteoarthritis is denied. 

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia with gallbladder disease is denied. 

Entitlement to service connection for corneal abrasion with inflammation and SEIs without residual loss of vision is granted. 


REMAND

Umbilical Hernia

An umbilical hernia is a weakness in connective tissue or muscle around the belly button that allows intestine and abdominal lining/fat to push through (See May 17, 2010 VA consent record).  

An May 2012 VA examination report for an April 2012 examination reflects that the Veteran reported a bulging around his umbilicus around 2009, and that in 2010, the bulging increased in size and he began to experience discomfort in the area.  The examiner also stated that the Veteran has been asymptomatic since his umbilical repair.  

The examiner stated that there were no medical records documenting an umbilical hernia or any surgical notes pertaining to it.  (The examiner also stated that the Veteran had a choleslithiasis for acute cholecystitis in 2007 but did not have any records for this).  This portion of the April 2012 VA examination report is inadequate, as discussed below.

The clinical evidence reflects that the Veteran had gallbladder surgery (cholecystectomy) scheduled for 2007, but that the surgery was cancelled.  The surgery eventually occurred in May 2010, at which time the Veteran also had a repair of an umbilical hernia.  

A May 28, 2010 Discharge record reflects that the Veteran was treated from gallstones and an umbilical hernia.  The surgery outpatient note reflects that he had an open umbilical hernia repair.  The June 2010 record reflects that the Veteran had had a "lap cholecystectomy and umbilical hernia repair."

A May 28, 2010 pre-operative H&P interval note reflects that the Veteran presented for a repair of his hernia and that "this note references the History and Physical written on May 17, 2010.  A May 17, 2010 "consent for surgery" is of record, but there is not a History and Physical note from such date associated with the claims file.  Thus, VA should obtain it, if available, and then obtain a supplemental clinical opinion.  The clinician should discuss the reasons for an umbilical hernia, and whether it is as likely as not that the Veteran's umbilical hernia was related to service or a service connected disability.

The Veteran's attorney, in July 2014 correspondence, stated that on "September 19, 1979, Veteran reported to his Troop Medical Clinic at Ft. Bragg with swelling in the L inguinal area".  The attorney contends that this "could plausibly be related to a hernia later in life."  Thus, the clinician should discuss the September 1979 STR as it may relate to the Veteran's umbilical hernia more than 30 years later.  

Sleep Apnea

The Veteran's STRs are negative for sleep apnea (e.g. November 2005 STR).

In a September 2010 statement, the Veteran stated that prior to being activated in July 2004, his wife had complained about his snoring; however, nothing was ever done about it.  He also stated that he has been told that his snoring was a form of sleep apnea and that he had an extremely narrow airway.

A June 2011 VA clinical record reflects that a risk of obesity is sleep apnea.

An April 2012 VA examination report by K.L.B. P. reflects that the Veteran's sleep apnea is at least as likely as not due to his PTSD.  The examiner stated that chronic levels of stress cause the sphincters in the body to loosen causing problem such as sleep apnea.  The examiner also stated that the Veteran has reported that he has always snored, and this makes it at least as likely as not that the stress related to PTSD has caused the sleep apnea.  The Board finds that the rationale is inadequate.  If the Veteran snored prior to his second period of service and PTSD, it is possible that he had sleep apnea prior to his second period of service and PTSD; thus, his PTSD could not have caused it.  

A May 2012 VA examination report, based on April 23, 2012, by B.C. reflects that the Veteran has obstructive sleep apnea which was diagnosed in July 2009.  The examiner stated that the Veteran's sleep apnea is not likely due to any in-service incident because it developed decades after his separation from service.  The examiner further noted that it is the result of the Veteran's aging, smoking, and increased weight gain.  The Board finds that the rationale is inadequate because the examiner stated that the sleep apnea developed "decades" after separation from service; however, the examiner does not seem to have considered that the Veteran separated from his second period of service in 2005.

Based on the foregoing, the Board finds that a supplemental opinion is warranted.  The examiner should consider the Veteran's history of obesity (See 1997 record), the November 2005 STR which reflects that the Veteran is negative for sleep apnea, his statements that he gained 20 or more pounds after separation from service in 2005 (See 2006 VA clinical records), his history of snoring prior to entrance into service in 2004, the Veteran's history of smoking (e.g. noted to be a pack a day for 23 years in November 1997, noted to be 1/4 pack a day for 35 years in May 2010), his diagnosis of PTSD after his second period of service, the evidence that PTSD and sleep apnea are related, the Veteran's age, the Veteran's gender. 


A vascular disorder of the bilateral lower extremities, to include varicose veins, post-phlebotic syndrome, and venous stasis

In January 2015 correspondence, the Veteran's attorney stated that the Veteran began experiencing swelling of the legs, varicose veins, and discoloration of the skin of the his lower extremities while in Iraq.  He also stated that those changes are readably obvious to the lay observer.  The Board is mindful that varicose veins and discoloration are readily observable, and finds that, as such, they would have been noted by clinicians when examining the Veteran's legs, if such conditions were present.   

The Veteran's STRs are negative for any complaints of varicose veins, post-phlebotic syndrome, and venous stasis.  A 2003 STR reflects that the Veteran did not have any varicosities.  The Veteran separated from service in November 2005.  On November 1, 2005, he filed a claim for entitlement to service connection for the removal of a mole and scar, lower back strain, high blood pressure, cervical strain, a left shoulder injury, and hearing loss.  He did not file a claim for service connection for a vascular disorder of the bilateral lower extremities, to include varicose veins, post-phlebotic syndrome, and venous stasis.

A January 2006 general VA examination report reflects that the Veteran had recently gained 25 pounds which he attributed to coming back from Iraq and quitting smoking; he was noted to be obese.  He reported occasional leg swelling.  An examination of the skin revealed erythematous macular rash in the groin area consistent with tinea cruris.  The report is negative for any mention of varicose veins or skin discoloration.  

The Veteran was noted to weigh 264 pounds in February 2006.  Records dated in February 2006 found no ankle edema bilaterally, although the examiner found that the Veteran had xerosis of the lower legs, probably due to dry skin in winter weather; the record is negative for varicose veins or discoloration of the legs.  

The Veteran was noted to weigh 265 pounds in April 2006.  Records dated in April 2006 noted rash on the lower legs, and that the Veteran reported that during daytime when up on feet and sitting up at his desk at work his feet and ankles tended to swell some, and resolved somewhat at night when lower extremities elevated.  The Veteran was assessed with venous stasis and compression stockings were to be provided to the Veteran.  He was not diagnosed with varicose veins or post-phlebotic syndrome.  

An October 2006 VA clinical record reflects that the Veteran had a weight of 263 pounds and stated that he had gained at least 20 pounds since he got back from Iraq.

In February 2007, the Veteran filed a claim for varicose veins and/or post phlebitis syndrome.  He stated that while he was serving in Iraq, he began to notice swelling in his legs when he took off his boots and he associated the swelling with heat and constant wearing of boots.  He stated that upon his return from Iraq, the swelling persisted.  He further stated that in February 2006, at his first appointment with his primary care physician, Dr. Farst, the doctor took note of the varicose veins, edema, stasis pigmentation, and swelling of both legs and prescribed compression stockings.  As noted above January and February 2006 records are negative for such findings; however, the claims file does not include February 2006 records from Dr. Farst.   

An April/May 2012 VA examination report reflects that the Veteran lower legs edema was diagnosed as venous stasis insufficiency sometime in 2006 as a result of gaining weight, worsening of his varicose veins, and a marked increase in his weight through the years.  It was noted that his venous insufficiency was less likely than not related to service.  

The Board finds that VA should attempt to obtain February 2006 records, if any from Dr. Farst, as well as all VA clinical records from November 2005 through April 2006, which may not be of record.  


Entitlement to service connection for ulcers in the ilium, claimed as abdominal pain with Crohn's disease, irritable colon syndrome, or ulcerative colitis

Crohn's disease is an inflammatory disease of unknown etiology commonly involving the terminal ileum with scarring and thickening of the bowel wall.  

STRs dated in January 1983 and May 2005 include findings of gastroenteritis.  The Veteran separated from service in November 2005.  

A January 2006 VA general examination reflects that the Veteran denied loss of weight or appetite, and denied nausea, vomiting, diarrhea or abdominal pain.  He also denied hematemesis, melena, or hematochezia.  

An October 2006 VA clinical record reflects that the Veteran was seen for a two day history of severe abdominal pain, fever, chills, and rigors.  He described his pain as a constant aching pain in the suprapubic region and into the lower quads, extending to the epigastrium.  The pain was rated was a "9".  He denied any nausea or vomiting, but had diarrhea for the past day.  The Veteran reported that he had had intermittent pain in the same area for the past year or so, starting while still in Iraq.

An October 2006 radiology report reflects "possible apthoid nodularity with edema suggesting active Crohn's disease without obstruction."  December 2006 VA clinical records reflect that the Veteran had probable gastric Crohn's.

A May 2012 VA examination report reflects that the Veteran gives a history of recurring gastrointestinal symptoms, such as abdominal pain, loose stools, and melena, which began sometime around late 2005 to early 2006.  His symptoms included diarrhea, and abdominal distension.  It was noted that the November 2006 radiology record revealed active Crohn's disease by a 25 cm length of distal ileum demonstrating 2 strictures and antimesenteric saccualtion with nodular mucosal irregularities.  He also had a 7 cm area of the terminal ileum with punctuate ulcerations and small diverticulum.  The examiner stated that the Veteran's Crohn's disease does not warrant service connection because it is an autoimmune disease with unknown etiology, which is sometimes inheritable. 
 
The Board finds that a supplemental opinion is warranted.  While the examiner stated that the etiology of Crohn's disease is not known; he should provide an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's diagnosed Crohn's disease began in service.  Any rationale should be based on consideration of the STRs (to include the May 2005 STR which notes stomach cramps and diarrhea with a diagnosis of gastritis), and the extent/severity of the Veteran's radiographic findings in October 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from November 2005 through May 2006, to include VA records from Dr. Farst (Memphis VA) for a primary care examination/appointment in February 2006, and a History and Physical written on May 17, 2010 (prior to GI surgery).  

2.  Thereafter, obtain the opinions noted below.  Each clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

If an adequate opinion cannot be provided without an examination, schedule the Veteran for such. 

A.  Thereafter, obtain a VA opinion as to whether the Veteran has residuals of an umbilical hernia, and if so, whether it is as likely as not that the Veteran's umbilical hernia, is due to, or aggravated by, active service or a service-connected disability.  the clinician should consider the entire claims file to include: a.) the September 19, 1979 STR which reflects swelling in the L inguinal area; b.) the Veteran's service-connected disabilities; c.) the May 2010 VA records which reflect umbilical hernia surgery.  

B.  Obtain a supplemental opinion from a somnologist, if reasonably available, as to whether it is as likely as not that the Veteran's sleep apnea is causally related to, or aggravated by, active service or a service-connected disability.  The clinician should consider the entire claims file to include: a.) the Veteran's statement that prior to being activated in July 2004, his wife had complained about his snoring; b.) the Veteran's statement that he has an extremely narrow airway; c.) the Veteran's obesity; d.) the Veteran's statement that he gained 20 or more pounds after separation from his second period of active service; e.) the evidence that PTSD and sleep apnea may be related; f.) the Veteran's gender and age; and g.) the Veteran's history of smoking (e.g. noted to be a pack a day for 23 years in November 1997, noted to be 1/4 pack a day for 35 years in May 2010).  

C.  If additional records are obtained which reflect that the Veteran had varicose veins and/or discoloration of the lower extremities, obtain a supplemental opinion as to whether it is as likely as not that the Veteran has a vascular disorder of the bilateral lower extremities, to include varicose veins, post-phlebotic syndrome, and venous stasis, causally related to, or aggravated by, active service.  The clinician should consider the entire claims file, to include: a.) the STRs which are negative for varicose veins or lower extremity discoloration of the skin; b.) the January 2006 VA general VA examination report; c.) the Veteran's report of gaining 20 or more pounds after his second period of active service; d.) the February 2006 VA clinical records; e.) the Veteran's age and weight upon diagnosis; and f.) the Veteran's history of smoking (e.g. noted to be a pack a day for 23 years in November 1997, noted to be 1/4 pack a day for 35 years in May 2010.)  

D.  Obtain a supplemental clinical opinion from a gastroenterologist, if reasonably available, as to whether it is as likely as not that the Veteran's has ulcers in the ilium, claimed as abdominal pain with Crohn's disease, irritable colon syndrome, or ulcerative colitis, causally related to, or aggravated by, active service, to include whether the disabilities began during active service.  The clinician should consider the entire claims file, to include: a.) January 1983 and May 2005 STRs which include findings of gastroenteritis; b.) the Veteran's 2005 post deployment history in which he reported that he had diarrhea during deployment; c.) the January 2006 VA general examination report; d.) October 2006 VA records; e.) the extent/severity of the Veteran's radiographic findings in October 2006; and f.) the Veteran's weight gain of 20 more pounds in the 2-3 months after service, if relevant, to Crohn's disease, ulcers, irritable colon syndrome, or ulcerative colitis.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for residuals of umbilical hernia, lower extremity vascular disability, ulcers in the ilium claimed as Crohn's disease, irritable colon syndrome, or ulcerative colitis, and sleep apnea, with consideration of all additional evidence received since issuance of the Supplemental Statement of the Case.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


